DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 10/09/2020, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Nicholas C. Russell (Reg. No. 68,922) on 01/06/2021.

The amendments filed on 10/09/2020 have been entered.
The claims amendments result into the USC 112(b) and USC 103 rejections previously set forth in the Office Action mailed on 07/14/2020 being withdrawn.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
1. (Amended by Examiner) A system for end to end encryption, the system comprising: a classical computer apparatus comprising: a processor; a memory; and a quantum optimizer in communication with the classical computer apparatus, the quantum optimizer comprising: a quantum processor; and a quantum memory; wherein the system is configured for: transmitting encrypted data to an end point, wherein the transmission does not include a certificate or encryption key, wherein no key or certificate is ever transmitted; identifying, via the quantum optimizer, a pair of entangled particles, wherein the pair of entangled particles includes a source particle and a destination particle; encoding the source particle and the destination particle, wherein encoding the source particle and the destination particle comprises providing the end point with a cypher of measurements of the destination particle, wherein measurement of the destination particle corresponds to a binary code combination that encodes the encryption certificate or encryption key for accessing the encrypted data; sending the destination particle to the end point that received the transmitted encrypted data; imparting measurements on the source particle, including a change in spin rate and energy state of the source particle; identifying a reaction to the imparted measurements on the destination particle based on the entangled property of the source particle and the destination particle; reading the reaction to the imparted measurements on the destination particle at a destination system 

2. (Cancelled).  

3. (Original) The system of claim 1, wherein encoding the source particle and the destination particle further comprises encoding one or more qubits within a state of the pair of entangled particles, wherein the encoded one or more qubits encodes the encryption certificate or encryption key for accessing the encrypted data.  

4. (Original) The system of claim 1, wherein measurements comprise manipulation a state of a particle including a rotation, spin, polarization, and/or energy state of the particle.  

5. (Original) The system of claim 1, wherein the end point is an entity receiving encrypted data comprising financial data.  

6. (Original) The system of claim 1, wherein the pair of entangled particles are quantum particles separated at a source location and a destination location that act as a whole based on entanglement, wherein acting as a whole comprises performing measurements on the source particle causes a reaction on the destination particle.  



8. (Amended by Examiner) A computer-implemented method for end to end encryption, the method comprising: providing a classical computer system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: transmitting encrypted data to an end point, wherein the transmission does not include a certificate or encryption key, wherein no key or certificate is ever transmitted; identifying, via a quantum optimizer, a pair of entangled particles, wherein the pair of entangled particles includes a source particle and a destination particle; encoding the source particle and the destination particle, wherein encoding the source particle and the destination particle comprises providing the end point with a cypher of measurements of the destination particle, wherein measurement of the destination particle corresponds to a binary code combination that encodes the encryption certificate or encryption key for accessing the encrypted data; sending the destination particle to the end point that received the transmitted encrypted data; imparting measurements on the source particle, including a change in spin rate and energy state of the source particle; identifying a reaction to the imparted measurements on the destination particle based on the entangled property of the source particle and the destination 

9. (Cancelled).

10. (Original) The computer-implemented method of claim 8, wherein encoding the source particle and the destination particle further comprises encoding one or more qubits within a state of the pair of entangled particles, wherein the encoded one or more qubits encodes the encryption certificate or encryption key for accessing the encrypted data.  

11. (Original) The computer-implemented method of claim 8, wherein measurements comprise manipulation a state of a particle including a rotation, spin, polarization, and/or energy state of the particle.  

12. (Original) The computer-implemented method of claim 8, wherein the end point is an entity receiving encrypted data comprising financial data.  

13. (Original) The computer-implemented method of claim 8, wherein the pair of entangled particles are quantum particles separated at a source location and a destination location that act as a whole based on entanglement, wherein acting as a 

14. (Original) The computer-implemented method of claim 8, wherein the classical computer apparatus is further configured to access and visualize the encrypted data after the measurement encoded the encryption certificate or encryption key for accessing the encrypted data.  

15. (Amended by Examiner) A computer program product for end to end encryption, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein on a classical computer apparatus including a lineage application and a quantum optimizer in communication with the classical computer apparatus, wherein the computer program product is configured for: an executable portion configured for transmitting encrypted data to an end point, wherein the transmission does not include a certificate or encryption key, wherein no key or certificate is ever transmitted; an executable portion configured for identifying, via the quantum optimizer, a pair of entangled particles, wherein the pair of entangled particles includes a source particle and a destination particle; an executable portion configured for encoding the source particle and the destination particle, wherein encoding the source particle and the destination particle comprises providing the end point with a cypher of measurements of the destination particle, wherein measurement of the destination particle corresponds to a binary code combination that encodes the encryption certificate or encryption key for accessing the encrypted data; an executable portion configured for sending the destination particle to the end point that received the transmitted encrypted data; an executable portion configured for imparting measurements on the source particle, including a change in spin rate and energy state of the source particle; an executable portion configured for identifying a reaction to the imparted measurements on the destination particle based on the entangled property of the source particle and the destination particle; an executable portion configured for reading the reaction to the imparted measurements on the destination particle at a destination system

16. (Cancelled).  

17. (Original) The computer program product of claim 15, wherein encoding the sourceAppl. No.: 16/045,210 Amdt. Dated: October 9, 2020 Reply to Office Action of July 14, 2020 Page 9 of 13 particle and the destination particle further comprises encoding one or more qubits within a state of the pair of entangled particles, wherein the encoded one or more qubits encodes the encryption certificate or encryption key for accessing the encrypted data.  

18. (Original) The computer program product of claim 15, wherein measurements comprise manipulation a state of a particle including a rotation, spin, polarization, and/or energy state of the particle.  

19. (Original) The computer program product of claim 15, wherein the end point is an entity receiving encrypted data comprising financial data.  

20. (Original) The computer program product of claim 15, wherein the pair of entangled particles are quantum particles separated at a source location and a destination location that act as a whole based on entanglement, wherein acting as a whole comprises performing measurements on the source particle causes a reaction on the destination particle.

Allowable Subject Matter
Above Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Howe (US 20190097792 A1),
Quehen  (US 10218494 B1), 
Tanizawa (US 20180054304 A1), and
Heinz (DE102016109828A1).

Howe disclose a data encryption security system comprising quantum key device configured to generate quantum information and transmit the quantum information over a first quantum communication channel and a second quantum communication channel and a standard communication channel for sending encrypted data, with no key or already received and buffered encrypted data. Heinz discloses the concept of entangled particles and detecting spin information from the entangled particles.
While Howe-Quehen-Tanizawa-Heinz discloses the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the claim. Specifically, the concept of transmitting encrypted data to an end point device, where no key or certificate is ever transmitted to the end point device, where access of the encrypted data is achieved by encoding the entangled particles by providing the end point device with a cypher of measurements of the destination particle, wherein measurement of the destination particle corresponds to a binary code combination that encodes the encryption certificate or encryption key for accessing the encrypted data and sending the destination particle to the end point that received the transmitted encrypted data, imparting measurements on the source particle, including a change in spin rate and energy state of the source particle, in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497